DETAILED ACTION
This Office Action is in response to application 16/862,663 filed on April 30, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020, 05/01/2020, 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) U.S. Pub. Number 2018/0364785 in view of Tseng et al. (Tseng) U.S. Pat. Number 10,103,895.
Regarding claim 1; Hu discloses a computer-implemented method for identification, the computer-implemented method comprising:
biasing, using a control system, a crossbar array of resistive processing units (RPUs) under a midrange condition, the midrange condition causing resistances of the RPUs to result in a random output of low values and high values in about equal proportions (par [0010] determine target resistance values for memristors of a crossbar array);
reinforcing, using the control system, the low values and the high values of the random output by setting the resistances of the RPUs to a state [[that forces the low values and the high values having resulted from the midrange condition, reinforcing the low values and the high values making the random output permanent even when the crossbar array of the RPUs is not biased under the midrange condition]] (par [0035] the output analog voltage signal may be over a certain threshold voltage when the pattern is detected; par [0038] a threshold comparator that compares the first output analog voltage signal to a reference voltage… the comparator 380 may comprise several threshold comparators arranged in parallel and operating upon several output analog voltage signals of output vector, any one of which may serve to provide an activation signal to the processor 390); and
recording, using the control system, a sequence of the low values and the high values of the random output responsive to reinforcing the low values and the high values of the random output (par [0049] receiving feedback information regarding the accuracy of the crossbar array in detecting the pattern…If a slip-and-fall event is detected by the crossbar array and feedback information (e.g., manually provided by a user) confirms that a slip-and-fall event occurred, this may be used to reinforce the current model of the neural network as a positive example).

Hu does not disclose, which Tseng discloses that forces the low values and the high values having resulted from the midrange condition, reinforcing the low values and the high values making the random output permanent even when the crossbar array of the RPUs is not biased under the midrange condition (Tseng: [[col. 4, lines 21-35]] ideal randomness of digital data “0” to digital data “1” (indicating low and high resistance states of a PUF array) is about 50% to 50%, which provides high uniqueness of PUF-ID. If the examining randomness is not in an acceptable range, the forming procedure and the programming (ex: SET) procedure as described above would be performed repeatedly to all of the programmable resistance memory cells; [[col. 6, lines 28-38]] programmable resistance memory cells of the PUF array would be subjected to the forming procedure and the programming (ex: SET) procedure again (by modifying the operation conditions of the forming and SET procedures) to create another combination of LRS cell(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hu to forces the low values and the high values having resulted from the midrange condition, reinforcing the low values and the high values making the random output permanent even when the crossbar array of the RPUs is not biased under the midrange condition, as taught by Tseng. The motivation would be to provide performing an estimation process (i.e. to estimate randomness of the PUF array by comparing a reference current of a base unit to a total current passing through all of the programmable resistance memory cells for obtaining a PUF randomness).

Regarding claim 2; the combination of Hu and Tseng discloses the computer-implemented method of claim 1, wherein in response to receiving predefined voltages under the midrange condition, the RPUs generate a stochastic response (Tseng: [[col.7, lines 3-15]] if it is an acceptable range of PUF randomness that a number of the programmable resistance memory cells in a low resistance state (LRS) is 40%-60% of a total number of the programmable resistance memory cells of the PUF array, “40%-60% (LR) vs. 60%-40% (HR)” can be selected as a pre-determined ideal range of randomness). The reason to combine Hu and Tseng is the same as claim 1, above.

Regarding claim 3; the combination of Hu and Tseng discloses the computer-implemented method of claim 1, wherein in response to receiving predefined voltages under the midrange condition, the RPUs generate a stochastic response of the low values and the high values in the about equal proportions (Tseng: [[col.7, lines 55-65]] the pre-determined ideal range of randomness is a range approaching to an ideal PUF randomness, such as 50% of digital data “0” and 50% of digital data “1”. … determining a setting result of randomness based on the estimation process…the PUF randomness is compared to a pre-determined ideal range of randomness). The reason to combine Hu and Tseng is the same as claim 1, above.

Regarding claims 8-10; claims 8-10 are directed to a computer program product which have similar scope as claims 1-3, respectively. Therefore, claims 8-10 remain un-patentable for the same reason.

Regarding claims 15-17; claims 15-17 are directed to a system which have similar scope as claims 1-3, respectively. Therefore, claims 15-17 remain un-patentable for the same reason.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu) U.S. Pub. Number 2018/0364785 in view of Tseng et al. (Tseng) U.S. Pat. Number 10,103,895 and further in view of Yoshimoto et al. (Yoshimoto) U.S. Pub. Number 2016/0148679.
Regarding claim 4; the combination of Hu and Tseng discloses the computer-implemented method of claim 1.
The combination above does not disclose, which Yoshimoto discloses wherein reinforcing the low values and the high values of the random output by setting the resistances of the RPUs to the state that forces the low values and the high values having resulted from the midrange condition comprises using voltage pulses under the midrange condition that drive the resistances of the RPUs (Yoshimoto: par [0096] resistance variable memory element has a resistance value that changes at least between a first resistance value state and a second resistance value state lower than the first resistance value state by the application of an electrical pulse of a predetermined voltage; par [0178] resistance value of the element is shifted to the HR level. When the absolute value of the bias voltage exceeds 1.0 V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hu, in view of Tseng to provide using voltage pulses under the midrange condition that drive the resistances of the RPUs, as taught by Yoshimoto. The motivation would be to provide resistance varies symmetrically on both the positive voltage side and the negative voltage side.

Regarding claim 5; the combination of Hu and Tseng discloses the computer-implemented method of claim 1.
The combination above does not disclose, which Yoshimoto discloses wherein reinforcing the low values and the high values of the random output by setting the resistances of the RPUs to the state that forces the low values and the high values having resulted from the midrange condition comprises using voltage pulses to shift resistance values up and down to ensure the low values and the high values in the about equal proportions (Yoshimoto: par [0128] the resistance values of some memory cells in a group of memory cells forming digital ID data may not necessarily be within the same resistance value range… as long as the resistance values of memory cells, the number of which is greater than at least one half of the number of memory cells in a group of memory cells forming digital ID data, are in the same resistance value state;  par [0190] after the shift to the initial HR state, a low-resistance pulse (a pulse for causing the resistance value of the element to change from the first resistance value range to the second resistance value range: a second electrical signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hu, in view of Tseng to provide using voltage pulses to shift resistance values up and down to ensure the low values and the high values in the about equal proportions, as taught by Yoshimoto. The motivation would be to provide different voltages allows the element to reversibly transition between two resistance states.

Regarding claims 11-12; claims 11-12 are directed to a computer program product which have similar scope as claims 4-5, respectively. Therefore, claims 11-12 remain un-patentable for the same reason.

Regarding claims 18-19; claims 18-19 are directed to a system which have similar scope as claims 4-5, respectively. Therefore, claims 18-19 remain un-patentable for the same reason.







Allowable Subject Matter
Claims 6 and 7 will be allowable if written in independent form with base claim 1, claims 13 and 14 will be allowable if written in independent form with base claim 8. Independent claim 15 will be allowable if incorporating the allowable subject matter of claim 20 and claim 7. 
The dependent claims which further limit claims 6-7, 13-14 and 20 also are allowable by virtue of their dependency. 
Reasons of allowance: What is missing from the prior arts is wherein the crossbar array of the RPUs is configured to be authenticated by reading out a verification sequence that matches the random output, the verification sequence being read out under a different condition than the midrange condition and  preventing the resistances of the RPUs from being subsequently programmed, responsive to recording the sequence of the low values and the high values of the random output, as recited in claims 6-7, 13-14 and 20, without the usage of impermissible hindsight reasoning.

Examiner’s remarks to overcome the rejection above
The Examiner has indicated allowable subject matter. The Examiner also encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2018/0316493 to Kvatinsky-Kvatinsky teaches using an array of individually selectable memristor cells. The memristor cells are subject to write disturb that affects cells neighboring a selected cell so that a write operation into one cell has a knock-on effect on the neighbors. The array is initiated into a known stable state so that these changes to neighboring cells are predictable according to proximity to the currently selected cell. A final resulting memristor array state following input of the bits forms the hash of the message.
U.S. Pub. Number 2015/0028847 to Vanhoucke-Canhoucke teaches identifying a component by a response to a challenge, the component comprising an array of bipolar transistors each having a base contact, and main contacts being a collector contact and an emitter contact, and being either connectable in parallel or connected in parallel, so as to have a common collector contact, a common emitter contact and a common base contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491